Case 8:19-mc-00699 Document 1-26 Filed 12/06/19 Page 1 of 2




                Exhibit 21
               Case 8:19-mc-00699 Document 1-26 Filed 12/06/19 Page 2 of 2




DECEMBER                                       2011       2011
                                                WEEK 48   WEEK 48 )
1   Thursday                                      33530   136.39




                                                                                          "- GlEгrгJ   Si NlPSo.J




                                                          76I250611            FEBRUARY
                            4 2І 1ь   Ч        12 19 2'   Н-    2 9 1ьц э0     М    6 І22027
                            51249     T        1І 3027    T     7 10 І72432    T    7 24 н 20
                            '‚tio     w        н 2І 1$    w     4 и 4 29       w1 а is ы io
                            724       Tt       19 г1 29   T     s 12 юц        Ti 9І621
                            ь Е;      ►    2   16 21 4`         6 Ік 70 2      F 3 10 17 24
                            926       е 1      I7 24 ti   ►
                                                          е        г н ц 2е    е 4 и Іе25
                              27      е 4      Is г5      е 1      ь Is 22 ю   $ s І2 19 26
